DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, claims 18 and 20 were rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejections. 
3.	With respect to applicant’s amendments filed 2/9/2022, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive since the examiner is relying upon the same references.   
4.	The amendment of the gearbox being magnetic is taught by the prior art Atkins.  The amendment of mechanically stopping wiper arms of the wiper system using an integrated brake and stopping mechanism and locking the wiper arms of the wiper system, using the integrated brake and stopping mechanism to hold the wiper arms in place when not in use is taught by Srivatsa. Srivatsa teaches stoppers and a controller which stops the motion of the wiper blades.  In addition, since Srivatsa teaches stopping the wiper blades it also teaches locking the wiper blades when not in use. Furthermore, Srivatsa recites that the controller is used to put the wiper blades in a parking mode, which therefore teaches locking the wiper arms when not in use.     
5.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” locking the wiper arms in a position after stopping the wiper arms and placing the wiper arms in the parked position” and para 0038 of applicant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 12-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 12 recites the limitation "the magnetic gearbox" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a magnetic gearbox”.
9.	Due to their dependency from claim 12, claims 13-17 and 19-20 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (PG Pub U.S 2017/0174183) and further in view of Atkins et al. (PG Pub U.S 2016/0156257).
13.	Regarding claim 12, Srivatsa teaches a method for operating a direct drive wiper system (abstract, figs 1-2), the method comprising: operating a motor (2) (para 0036) to drive a wiper system (1) (para 0036 and 0039); receiving, at a gearbox (WSCRM 10 along with gear reduction mechanism 40 read on gearbox) (para 0035 and 0039), an input from the motor (para 0036 and 0039); converting the input from the motor to an output used to drive the wiper system (claim 1 and para 0039); and driving the wiper system based on the output (para 0039) and mechanically stopping wiper arms of the wiper system using an integrated brake and stopping mechanism (123 and controller) (para 0040-0041, claims 8-9) and locking the wiper arms of the wiper system, using the integrated brake and stopping mechanism (123 and controller) to hold the wiper arms in place when not in use (para 0040-0041, claims 4-6, parking mode).  
14.	Srivatsa fails to teach wherein the gearbox is a magnetic gearbox.  However, Atkins teaches a magnetic gear box (para 0125) in order to preserve energy (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear (401) of Srivatsa to be magnetic as taught by Atkins in order to preserve energy.    
15.	Regarding claim 13, although Srivatsa teaches a ring of the gear (401) (para 0039), Srivatsa fail to teach disposing an interface between a first ring member and a second ring member of the gearbox, wherein the first ring member is magnetically coupled to the second ring member.  However, Atkins teaches a gear (100) (fig 1) wherein an interface (30) is 
16.	Regarding claim 14, Srivatsa teaches a ring of the gear (401) (para 0039) wherein the outer portion is coupled to the motor (2) and the inner portion is coupled to the drive shaft (5) (seen by fig 1).  Based on the combination, since, Atkins teaches the first member (outer ring) is coupled to an input rotor of the motor and the second member (inner ring) is coupled to an output rotor (para 0135), the present combination of Srivatsa and Atkins teaches that the first ring member is coupled to an output of the motor (2) and the interface is coupled to a wiper shaft (5) of the wiper system.
17.	Regarding claim 15, the present combination of Srivatsa and Atkins teaches bi-directionally operating the motor to drive the wiper system (para 0036 of Srivatsa).
18.	Regarding claim 17, the present combination of Srivatsa and Atkins teaches stopping the wiper system when the wiper system is in a parked position (claims 4-5, para 0008-0009 and 0017 of Srivatsa).
19.	Regarding claim 19, the present combination of Srivatsa and Atkins teaches configuring a motor speed and torque (para 0039 of Srivatsa) to obtain a selected wiper speed, sweep angle, and an output torque (para 0039 of Srivatsa) by modifying a gear ratio of the gearbox (para 0039; gear reduction reads on modifying gear ratio of gearbox).
20.	Regarding claim 20, the present combination of Srivatsa and Atkins fails to teach selecting a number of poles to couple a harmonic field of the gearbox to achieve a selected gear ratio.  However, Atkins further teaches a magnetic gear system wherein it is known to select a . 
21.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (PG Pub U.S 2017/0174183) and Atkins et al. (PG Pub U.S 2016/0156257) and further in view of Han (U.S Patent 5,203,050). 
22.	Regarding claim 16, the present combination of Srivatsa and Atkins fails to teach providing overload protection by slipping the second ring member and the interface.  However, Han also teaches a wiper system wherein it is known to provide overload protection by slipping the gear in order to prevent damage to the gear (col 2 lines 26-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination of Srivatsa and Atkins to further provide overload protection by slipping the gear as taught by Han, thus slipping the second ring member and interface, in order to prevent damage to the gear and system.  

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714